Citation Nr: 0433872	
Decision Date: 12/23/04    Archive Date: 12/29/04

DOCKET NO.  03-16 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
for post-traumatic stress disorder.

2.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from August 1967 to 
November 1969.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from February 2002 and January 2003 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio. 


FINDINGS OF FACT

1.  Prior to March 5, 2004, the veteran's post-traumatic 
stress disorder was manifested by complaints of irritability, 
anxiety, nightmares, and intrusive thoughts, productive of no 
more than occupational and social impairment with occasional 
decrease in work efficiency.

2.  From March 5, 2004, the veteran's post-traumatic stress 
disorder was manifested by complaints of irritability, 
anxiety, nightmares, and intrusive thoughts, productive of no 
more than occupational and social impairment with reduced 
reliability and productivity.

3.  The veteran's service-connected disabilities preclude him 
from obtaining or maintaining any form of substantially 
gainful employment consistent with his education and 
occupational background.




CONCLUSIONS OF LAW

1.  The criteria for an initial staged rating in excess of 30 
percent for post-traumatic stress disorder, prior to March 5, 
2004, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.130, Diagnostic Code 9411 (2003).

2.  The criteria for an initial staged rating of 50 percent 
for post-traumatic stress disorder, from March 5, 2004, have 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2003).

3.  The criteria for a total rating based on individual 
unemployability due to service-connected disability have been 
met.  38 U.S.C.A. § 1155;  38 C.F.R. §§ 3.340, 3.341, 4.16 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

Initially, the Board has given consideration to the 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA) , Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002)).  This law eliminated the former statutory 
requirement that claims be well grounded. Cf. 38 U.S.C.A. § 
5107(a) (West 1991).  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims.  Regulations implementing the VCAA have been 
enacted. 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2003).

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  For the reasons noted below, the Board 
finds that VA has strictly complied with the notification and 
assistance provisions of the VCAA such that the Board's 
decision to proceed in adjudicating his claims does not 
prejudice the veteran in the disposition thereof.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

With respect to the veteran's claim for a total rating based 
on individual unemployability, in light of the favorable 
determination contained herein, further development with 
regard to VA's duties to notify and assist would serve no 
useful purpose.  A remand is inappropriate where there is no 
possibility of any benefit flowing to the veteran.  Soyini v. 
Derwinski, 1 Vet. App. 540 (1991).

In this case, the Board notes that the post-traumatic stress 
disorder issue on appeal arises from a notice of disagreement 
as to the initial rating assigned for the newly service-
connected post-traumatic stress disorder.  Accordingly, this 
issue represents a "downstream" issue as referenced in 
VAOPGCPREC 8-2003 (December 22, 2003), a precedent opinion of 
VA's General Counsel that is binding on the Board (see 38 
U.S.C.A. 7104(c) (West 2002); 38 C.F.R. § 14.507 (2003)).  
The opinion states that if, in response to notice of its 
decision on a claim for which VA has already given the 38 
U.S.C. § 5103(a) notice, VA receives a notice of disagreement 
that raises a new issue, 38 U.S.C. § 7105(d) requires VA to 
take proper action and issue a statement of the case if the 
disagreement is not resolved, but section 5103(a) does not 
require VA to provide notice of the information and evidence 
necessary to substantiate the newly raised issue.  With 
regard to the instant case, the Board finds that adequate 38 
U.S.C. § 5103(a) notice was provided as to the original claim 
for service connection for post-traumatic stress disorder, 
and as such, the increased initial rating currently on appeal 
falls within the exception for the applicability of 38 
U.S.C.A. § 5103(a).  

II.  Increased Initial Rating in Excess of 30 Percent

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2003) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
service-connected disability.  The Board has found nothing in 
the historical record which would lead to the conclusion that 
the current evidence of record is not adequate for rating 
purposes.  Moreover, the Board is of the opinion that this 
case presents no evidentiary considerations which would 
warrant an exposition of remote clinical histories and 
findings, except as reported below.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2003).  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2003).  

This appeal stems from a rating decision in February 2002 
which originally granted service connection for post-
traumatic stress disorder (PTSD).  Therefore, separate 
initial ratings can be assigned for separate periods of time 
based on facts found, a practice known as staged ratings.  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The 
February 2002 rating action assigned the veteran a 30 percent 
rating from June 5, 2001.

VA outpatient records dated from May 2001 to February 2002 
reveal that the veteran received regular psychotherapy for 
post-traumatic stress disorder.  The veteran's Global 
Assessment of Functioning (GAF) scores were 70 and 65.  The 
veteran reported problems at work and eventually left work on 
medical leave.  These records reveal that he was on two 
medications for post-traumatic stress disorder.  He reported 
nightmares and intrusive thoughts about Vietnam.  He also 
reported sadness, anger, guilt, and depression when he 
thought about Vietnam.

On VA psychiatric examination in August 2001, the veteran 
asserted that he became very irritable, with outbursts of 
anger at times.  He reported difficulty concentrating and 
hypervigilance.  He stated that he did not want to be in a 
crowd.  He reported that he watched who was behind him, and 
that he wanted to sit with his back to the wall in a 
restaurant.  He said that he had exaggerated startle response 
and that any noise bothered him.  He reported distressing 
dreams six times per week.  He asserted that he had recurrent 
and intrusive distressing recollection of Vietnam events.  He 
reported that he made an effort to avoid activities or 
situations that aroused recollection of Vietnam.  The veteran 
stated that he had few friends.  The veteran thought that 
people were out to get him.  It was noted that the veteran 
had been married for 24 years.  The veteran reported that he 
finished ninth grade.  After service he had worked as a 
stockman and as a punch press operator.  It was noted that he 
currently worked at an aluminum factory, and that he had been 
there since 1987.  Objective examination revealed that the 
veteran was alert and cooperative.  He was casually groomed, 
with fair hygiene.  He talked coherently and relevantly, with 
diminished psychomotor activity.  The veteran talked in a low 
monotone voice.  His mood was depressed.  The veteran denied 
suicidal and homicidal ideation.  His affect was appropriate.  
The veteran was delusional, thinking that people were out to 
get him.  He denied any hallucinations.  His memory of remote 
and recent events seemed fair.  He was constantly preoccupied 
with the 52 Vietnamese that he had killed, and this had been 
haunting him for many years and he had a lot of guilty 
feelings.  Judgment and insight were fair.  PTSD was 
diagnosed.  His GAF score was 65.

The veteran submitted an April 2002 statement from a VA 
psychologist.  The psychologist stated that the veteran had 
participated as an outpatient in weekly support groups, and 
had been seen bimonthly for individual psychotherapy.  The 
focus of the work had been to support the veteran in 
management of anxiety and anger.  A continuing stressor had 
been his employment situation due to much absenteeism related 
to both physical and emotional complaints.  The veteran was 
described as a fearful and anxious individual who was 
bothered by distressing, intrusive thoughts related to 
military trauma.  It was indicated that he tended to be 
socially avoidant with suspiciousness regarding the 
intentions of others.  It was noted that anger and 
irritability had been ongoing problems and were being 
addressed in therapy.  It was the VA psychologist's belief 
that the veteran had suffered both social and occupational 
impairment due to psychiatric sequalae of his military 
service.

In an April 2002 letter, a VA physician stated that he had 
treated the veteran over the years, and had found the veteran 
to be responsible, conscientious, and dedicated.  It was 
noted that despite physical and psychological conditions, the 
veteran had maintained productive work habits.  The physician 
stated that lately it had become increasingly difficult for 
the veteran to continue those standards due to a worsening of 
his physical and psychological conditions.  It was noted as 
medical history that, while serving in the Army in Vietnam, 
the veteran had sustained damage to the bone and muscle in 
his legs and shoulder when the vehicle he was in blew up.  
Additionally, it was reported he had developed asthma while 
in the service.  The VA physician opined that despite the 
veteran's adherence to treatment, those conditions had 
worsened.  It was further noted that he had also recently 
been diagnosed with gout, a painful joint condition.  It was 
reported that his job required him to be on his feet for 
extended periods, and that this aggravated his already 
painful legs and feet.  It was felt that those conditions had 
caused the veteran to be increasingly absent from work to 
recuperate.  It was additionally offered that the dusty 
environment at his workplace aggravated his asthma.  The 
veteran described an intolerant workplace, and noted various 
incidents that he felt constituted harassment.  It was opined 
that the atmosphere exacerbated his generalized anxiety 
disorder and post-traumatic stress disorder, as well as 
precipitating depression.  It was the VA physician's opinion 
that continued work at the veteran's job would have a 
detrimental impact on the veteran's physical and 
psychological well-being, and he did not think that the 
situation could be remedied to make it less so.  

VA psychiatric treatment records dated from July 2002 to 
January 2003 reveal complaints of nightmares, intrusive 
thoughts and anxiety.  It was noted that the veteran had to 
stop working in June 2002 due to medical difficulties, 
including asthma, leg and knee weakness and increasing 
fatigue.  The reported GAF scores were 70.

The record contains statements from M.E.L., M.D.  In June 
2002, Dr. L. stated that the veteran had multiple orthopedic 
problems, but most notably arthritis in the knee and into the 
ankle.  Dr. L. noted that the veteran would be undergoing a 
total knee arthroplasty in the near future and it was his 
feeling that after the veteran underwent the procedure, he 
would be unable to maintain employment in his former 
capacity.  In November 2002, Dr. L stated that the veteran 
had been under his care for a knee replacement and that the 
veteran was totally disabled.

Social Security records dated in January 2003 state that the 
veteran had been adjudicated disabled from June 7, 2002.  The 
veteran's medical records from the Social Security 
Administration indicate that the veteran had minimally 
elevated blood pressure, history of bronchial asthma, history 
of remote right femoral, tibia/fibula fractures with a right 
total knee replacement in September 2002, acid reflux, and 
history of post-traumatic stress disorder and depression.

VA treatment records dated from November 2003 to March 2004 
reveal continued counseling and medication for post-traumatic 
stress disorder.  The veteran was noted to be depressed and 
anxious.  He reported anger, nightmares, intrusive thoughts 
and anxiety.  A GAF score of 49 was reported on March 5, 
2004.

The veteran had a videoconference hearing with the 
undersigned Veterans Law Judge in September 2004.  The 
veteran stated that he had trouble sleeping, that he had 
intrusive nightmares, and that he would wake up in a cold 
sweat.  He reported that all of his post-traumatic stress 
disorder treatment was provided by the VA.  The veteran 
testified that he had not been able to work due to his post-
traumatic stress disorder.  The veteran also reported the 
weather aggravated his asthma and his arthritis.  He reported 
daily pain in his legs and clavicle.

The criteria for the rating of mental disorders provide for a 
30 percent evaluation where there is disability productive of 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, or mild memory loss (such 
as forgetting names, directions, and recent events).  A 50 
percent disability evaluation under the current criteria 
encompasses post-traumatic stress disorder manifested by 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g. retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships).  A 70 percent rating contemplates 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  A 100 percent rating 
contemplates total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.  38 
C.F.R. § 4.130, Diagnostic Code 9411 (2003).

In April 2002, the VA psychologist stated that the veteran 
had trouble with anxiety, irritability, and anger.  It was 
noted that the veteran was a fearful and anxious person who 
was bothered by distressing, intrusive thoughts related to 
military trauma.  The veteran was noted to be socially 
avoidant with suspiciousness regarding the intentions of 
others.  Prior to March 5, 2004, the veteran's reported GAF 
scores were 65 and 70.  The Board notes that the Global 
Assessment of Functioning scale is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness." American 
Psychiatric Association, Diagnostic and Statistical Manual of 
Mental Disorders (4th ed. 1994).  A GAF score of 61 to 70 
indicates some mild symptoms or some difficulty in social or 
occupational functioning, with no more than slight impairment 
in social or occupational functioning.  On VA outpatient 
treatment on March 5, 2004, the veteran's GAF score was 49.  
A GAF score of 41 to 50 indicates serious symptoms such as 
suicidal ideation and severe obsessional rituals, or any 
serious impairment in social, occupational, or school 
functioning, such as no friends or an inability to keep a 
job.  Id.  

In view of the foregoing, the Board is of the opinion that 
the preponderance of the evidence is against an initial 
rating in excess of 30 percent prior to March 5, 2004, and 
that the medical evidence shows increased symptoms of post-
traumatic stress disorder which more nearly meet the criteria 
for a 50 percent rating from March 5, 2004.  See Fenderson, 
supra.

A review of the medical evidence does not reveal symptoms of 
suicidal ideation or obsessional rituals which interfere with 
routine activities.  The evidence also does not reveal speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; or 
impaired impulse control (such as unprovoked irritability 
with periods of violence).  Thus the veteran does not meet 
the criteria for a 70 percent for post-traumatic stress 
disorder.  Accordingly, the Board finds that the veteran does 
not meet the criteria for an initial staged rating in excess 
of 50 percent from March 5, 2004.

The Board is required to address the issue of entitlement to 
an extraschedular rating under 38 C.F.R. § 3.321 (2003) only 
in cases where the issue is expressly raised by the claimant 
or the record before the Board contains evidence of 
"exceptional or unusual" circumstances indicating that the 
rating schedule may be inadequate to compensate for the 
average impairment of earning capacity due to the disability.  
See VAOGCPREC 6-96.  In this case, consideration of an 
extraschedular rating has not been expressly raised.  
Further, the record before the Board does not contain 
evidence of "exceptional or unusual" circumstances that 
would preclude the use of the regular rating schedule.  The 
veteran has never been hospitalized for post-traumatic stress 
disorder.  Frequent hospitalization, marked interference with 
employment, and other such factors so as to render 
impractical the application of schedular standards have not 
been shown.  Accordingly, an extraschedular evaluation is not 
warranted.  38 C.F.R. § 3.321(b)(1).


II.  Total Rating due to Unemployability

The veteran has continuously maintained in his statements and 
his testimony before the undersigned that his service-
connected disabilities preclude him from engaging in any 
gainful employment for which he would be qualified.  As noted 
above, the veteran's post-traumatic stress disorder is 50 
percent disabling.  He has a 30 percent rating in effect for 
residuals of shell fragment wound and fracture of the right 
tibia with 3/4 inch shortening, damage to Muscle Group XII, and 
healed osteomyelitis.  The veteran has a 30 percent rating in 
effect for allergic rhinitis with bronchial asthma, and a 30 
percent rating for residuals of shell fragment wound and 
fracture of the fight femur, status post total right knee 
replacement.  Ten percent ratings are in effect for residuals 
of a fracture of the right clavicle, and for residuals of 
shell fragment wound and fracture of the left tibia.  
Considering the bilateral factor for disability of both lower 
extremities, the combined rating for the service-connected 
disabilities is 90 percent.

The Board is aware that the veteran has several nonservice-
connected disabilities, including hypertension and gout.  The 
determination of the veteran's employability has been made 
without consideration of the veteran's nonservice-connected 
disabilities.

A total disability rating may be granted, even though the 
schedular rating is less than total, if a veteran is unable 
to pursue a substantially gainful occupation due to two or 
more service-connected disabilities provided that there is 
one disability rated at 40 percent or more, with additional 
disability to bring the combined service-connected disability 
rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 
4.16.  Since the veteran has one service-connected disability 
rated at 50 percent and a total combined rating of 90 
percent, the veteran meets the minimum schedular criteria for 
a total rating based on unemployability.

The Board finds that competent clinical evidence of record 
indicates that the veteran is unemployable due to his 
service-connected disabilities.  The Board notes that the 
Social Security Administration found the veteran to be 
totally disabled primarily due to the veteran's service-
connected disabilities.  In November 2002, a private 
physician stated that the veteran was totally disabled.  This 
physician treated the veteran for his service-connected lower 
extremity disabilities.  VA physicians and psychologists have 
indicated that the veteran's psychiatric, lower extremity, 
and asthma disabilities resulted in the inability of the 
veteran to continue working at his job.  The veteran has 
reported continued pain in his clavicle and lower 
extremities.  The Board further notes that the veteran did 
not complete high school and that he has only had an 
occupational history of physical labor.  When all of the 
veteran's service-connected disabilities are considered 
together, the Board finds that the veteran's service-
connected disabilities prevent him from engaging in any kind 
of gainful employment for which he would be qualified.  
Accordingly, a total rating based on individual 
unemployability is warranted. 




ORDER

Entitlement to an initial rating in excess of 30 percent for 
post-traumatic stress disorder, prior to March 5, 2004, is 
denied.

Entitlement to an initial staged rating of 50 percent for 
post-traumatic stress disorder, from March 5, 2004, is 
granted subject to the law and regulations governing the 
award of monetary benefits.

Entitlement to total rating based on unemployability due to 
service-connected disability is granted subject to the law 
and regulations governing the award of monetary benefits.



	                        
____________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



